Dowd, J.,
dissenting in part and concurring in part.
I concur with the majority opinion with respect to the first paragraph of the syllabus and the necessity to apply it to the facts at hand with respect to the convictions of Frost and Wilkinson.
However, I must respectfully dissent with respect to the reversal of Keaton’s conviction. The tape recordings of the conversations between Phillips, the undercover agent, and Keaton were relevant to demonstrate the relationship between the two and to support the state’s case with respect to the allegation that Keaton participated in the sale of the pentobar-bital sodium. That Keaton saw fit to describe other crimes that he claimed to have committed in his conversations with an undercover agent is admissible, in my view, to demonstrate the confidence Keaton reposed in Phillips, believing him to be a comrade in arms with respect to illegal drug trafficking. Therefore, the coincidental fact that Keaton’s revelations, if true, established his participation in other crimes should not make them inadmissible. Moreover, the state offered no independent evidence to support the uncorroborated claims of Keaton that he had committed the other crimes.
In sum, I agree with my colleague, Justice Holmes, that the tape recordings were admissible and the conviction of Keaton should be affirmed.